Citation Nr: 1710734	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  14-30 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for bronchial asthma.

2. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from October 1996 to December 1999.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The VA scheduled the Veteran for a travel board hearing at the RO for August 5, 2015.  The Veteran failed to appear for the hearing, and the VA classified the Veteran as a "no show."

As for TDIU, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In the September 2016 motion to advance on docket, the Veteran raised the issue of the Veteran's employability due to his service-connected asthma.  Therefore, in light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim and has accordingly listed the raised TDIU claim as an issue despite the fact that the RO never issued a statement of the case (SOC) addressing the issue.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.






FINDINGS OF FACT

1. From March 27, 2012 (the date of the Veteran's current claim), the Veteran's bronchial asthma did require intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids. 

2. From March 27, 2012, the Veteran's bronchial asthma did not approximate FEV-1 less than 40-percent predicted; FEV-1/FVC less than 40 percent; more than one attack per week with episodes of respiratory failure; or required daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.


CONCLUSION OF LAW

From March 27, 2012, the criteria for a disability rating of 60 percent, but not higher, for bronchial asthma are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104 (a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is adjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

In this case, a VCAA notice letter was sent to the Veteran in May 2012.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence. Thereafter, the case was adjudicated in October 2012, and then adjudicated by way of a statement of the case in June 2014.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains service treatment records (STRs), VA medical evidence, private medical evidence, lay statements, and the Veteran's contentions.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided VA examinations in June 2012 and July 2016.  The examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination is adequate for purposes of rendering a decision in the instant appeal. See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise. Thus, the duties to notify and assist have been met.

II. Legal Criteria

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Under the current Diagnostic Code 6602, pertaining to asthma, bronchial, a 10 percent rating is assigned for asthma for Forced Expiratory Volume in one second (FEV-1) of 71 to 80 percent of predicted value, or the ratio of FEV-1 to Forced Vital Capacity (FVC) (FEV-1/FVC) of 71 to 80 percent, or intermittent inhalational or oral bronchodilator therapy.  A 30 percent rating is assigned for FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent or daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication.  A 60 percent rating is assigned for an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least 3 times per year) course of systemic (oral or parenteral) corticosteroids.  A maximum 100 percent rating is assigned under Diagnostic Code 6602 for bronchial asthma with an FEV-1 of less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than 1 attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2016).

III. Analysis

The Veteran contends his service-connected asthma warrants a higher rating than the 30 percent currently given by VA.

In March 2012, the Veteran stated he had been hospitalized on multiple occasions for severe asthma which is finally under control with a steroid inhaler. 

The July 2012 VA examination states the Veteran's "respiratory condition require[s] the use of oral or parenteral corticosteroid medications" and the daily use of inhalational bronchodilator therapy.  The Veteran had not experienced any asthma attacks or exacerbations in the past 12 months, and he had not experienced any episodes of respiratory failure.  Pulmonary function testing (PFT) was performed and resulted in: FEV-1 as 74 percent predicated (pre-bronchodilator) and 86 percent predicated (post-bronchodilator); and FEV-1/FVC as 92 percent (pre-bronchodilator) and 88 percent (post-bronchodilator).  The FEV-1/FVC results most accurately reflected the Veteran's current pulmonary function. 

In June 2016, the Veteran experienced two separate hospitalizations at Landsthul Regional Hospital for acute asthma exacerbations.  Both hospitalizations lasted for 3 days and the veteran was given steroid prescriptions.  PFT findings indicated FEV-1 of 73 percent of predicated value and FEV-1/FVC 79 percent.

In July 2016 the veteran also visited Landsthul for an acute asthma exacerbation diagnosis.

The July 2016 VA examination reported the Veteran visited the emergency room in May 2016 for asthma.  The Veteran self-reported he experienced respiratory failure that almost required intubation and had been to the emergency at least six times already.  The examination states the Veteran requires intermittent courses or burst of systemic corticosteroids, and that the Veteran has received courses or burst 4 or more times in the past 12 months.  The Veteran also requires daily use of inhalational bronchodilator therapy.  The Veteran has experienced 4 or more asthma attacks with episodes of respiratory failure in the past 12 month, and has visited a physician (less than monthly) for required care of exacerbations in the last 12 months.  Pulmonary function testing (PFT) were performed and resulted in FEV-1 73 percent predicated (pre-bronchodilator) and FEV-1/FVC 79 percent (pre-bronchodilator).  The FEV-1 results most accurately reflected the Veteran's current pulmonary function.

In September 2016, the Veteran spent two days at Westphalia Hospital for an acute asthma attack that was treated with cortisone shock therapy.  The Veteran also collapsed during a lung function examination.

The Veteran has asserted entitlement to an increased evaluation for his service connected asthma disability.  For the reasons that follow below, the Board finds that entitlement to an increased evaluation of 60 percent, but no higher, is warranted at this time. 

PFT results are generally reported before and after the administration of bronchodilator therapy. VA regulations require post-bronchodilator results be used when using PFT results to determine disability ratings for Diagnostic Codes 6600, 6603, 6604, 6825-6833, and 6840-6845.  See 38 C.F.R. § 4.96(d)(4).  There are no regulations identifying whether pre- or post-bronchodilator results should be used when determining disability ratings under DC 6602.  As 38 C.F.R. § 4.96(d)(4) does not explicitly apply to DC 6602, the Board will use the PFT results that give the most favorable disability rating to the Veteran. 

Where, as here, a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).

Throughout the appeal's period, the Veteran's lowest FEV-1 and FEV-1/FVC percentages, 73 percent and 79 percent respectively, from PFT testing are greater than the 40-55 percent threshold necessary to warrant a 60 percent disability rating.  A 60 percent disability rating may be granted due to monthly visits to a physician for required care of exacerbations.  The Veteran did require hospital visits for exacerbations in May, June, July and September 2016; and although the Veteran required frequent visits to a physician for exacerbations, the July 2016 VA examination explicitly addresses this issue and states that the Veteran visits a physician less than monthly for care of exacerbations in the last 12 months.  Nevertheless a 60 percent disability rating may also be granted if the Veteran shows intermittent (at least 3 times per year) courses of systemic corticosteroids.  The July 2016 VA examination states the Veteran has required 4 or more courses of systemic corticosteroids in the past 12 months.  Diagnostic Code 6602 only requires the Veteran to show one of the listed symptoms for a 60 percent disability rating.  The Board finds the Veteran's intermittent course of systemic corticosteroids shows that the service-connected asthma disability should be increased to 60 percent.

However, a rating in excess of 60 percent for asthma is not warranted, as there is no evidence of FEV-1 of less than 40 percent predicted; FEV-1/FVC less than 40 percent; more than 1 attack per week with episodes of respiratory failure; or required daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.  

In summary, the evidence supports a 60 percent evaluation, but not higher, for the Veteran's asthma for the period beginning on March 27, 2012, the date of receipt of his claim.  To this extent, the appeal is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2016). Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

With respect to the first prong of Thun, the schedular ratings in this case are adequate. The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected asthma.  See Thun, 22 Vet. App. at 115. When comparing the Veteran's asthma symptoms with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture represented by the 60 percent asthma rating. 38 C.F.R. § 4.97, Diagnostic Code 6602 (2016).

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1) is not warranted.

Finally, the Board notes the Veteran is service-connected for one disability, and therefore an extraschedular rating discussion under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), is also not warranted in this case.  


ORDER

Entitlement to a disability rating of 60 percent, but no higher, is granted for the service connected disability of asthma for the period beginning on March 27, 2012.


REMAND

The Veteran states that he was let go by his employer due to his service-connected asthma disability, which caused him to miss multiple days of work.  As of September 2016, the Veteran had been unemployed for five months, and his disability made finding employment difficult.

The July 2016 VA examination states the Veteran's respiratory condition impacts his ability to work.

In Rice, the Court held that a TDIU claim is part of an increased-rating claim when such claim is raised by the record.  The increased rating claim has been adjudicated as indicated above, but the derivative claim of TDIU remains on appeal and requires further development.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran an updated 38 C.F.R. § 3.159(b) notice letter pertaining to the claim of entitlement to TDIU.  The Veteran may submit any lay or medical evidence indicating that he is unemployable due to service-connected disorders.

2. Obtain a VA medical opinion addressing the functional impairment, and particularly occupational impairment, caused by the Veteran's service-connected disability, with regard to his ability to perform tasks, including sedentary and physical tasks. 

In proffering an opinion, the examiner should review the electronic claims file and address the Veteran's functional limitations due to his service-connected disability as it may relate to his ability to function in a work setting and to perform work tasks.  The examiner must specifically take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

All conclusions should be supported by a clear explanation, and the examiner must provide a discussion of the facts and medical principles involved in formulating the opinion.  If the medical professional rendering the opinion requests that the Veteran be afforded a new examination, such examination should be conducted, but otherwise it is not specifically requested in this remand.

3. Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4. Readjudicate the claim on appeal in light of all of the evidence of record.  If the TDIU issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


